May   28,   ,1953

Hon. J. M. Fly           Opinion No. S-46
County Attorney
Victoria County         Re: Authority of the Commis-
Victoria, Texas             sioners' Court to spend
                            county funds to hard-
                           'surface a piece of land
                            owned by the city of
                            Victoria adjacent to the
                            county courthouse to pro-
                            vide parking space for
Dear Sir:                   city and county officials.
            You have asked substantially the following
question:
         Can the C~ommissioners'Court of,
    Victoria County spend county funds to hard-
    surface a l/2 block of land owned and con-
    trolled by the city of Victoria adjacent
    to the county courthouse to provide parking
    space for c~ity,andcounty officials?
          Section 51 of Article III of the Constitution
of Texas states in part:
         "The Legislature shall have no power
    to make any grant or authorize the making
    of any grant of public moneys to any indi-
    vidual, association of individuals, muni-
    oipal or other c,orporationswhatsoever. . .n
          Section 52 of Article III of the Constitution
of Texas provides in part:
         "The Legislature shall have no power
    to authorize any county, city, town or other
    political corporation or subdivision of the
    State to lend its credit or to grant public
Hon. J. M. Fly, page 2 (s-46)


     money or thing of value in aid of, or to any
     individual, association or corporation what-
     soever. . .'
          If county Funds were spent to provide parking
space for city and county officials on a city owned and
controlled lot, it would be a grant of public money to
a municipal corporation, which is prohibited by the above
quoted Sections of the Constitution.
          Therefore, we are of the opinion that Victoria
County is prohibited from spending county funds on city
owned and controlled property for a parking area.
          We are enclosing a copy of Attorney General's
Opinion V-282 (1947) in which it was held permissible
for Dawson County to use certain areas on the courthouse
yard (owned by the county) for parking purposes and that
the county could pay For the cost of paving the same.
                        SUMMARY
          Victoria County's Commissioners Court
     cannot spend county money on city owned and
     controlled property i&provide parking space
     for city and county officials. Tex.Const.
     Art. III, Sec,s.51 and 52.
                                  Yours very truly,
APPROVED:                         JOHNBRNSREPPERD
                                  Attorney General
J. C. Davis, Jr.
County Affairs Division
C. K. Richards                    BY Q&-w     e,@+
Reviewer                             Sam C. Ratliff
                                             Asslstant
Robert S. 'ProWi
First Assistant
John Ben Shepperd
Attorney General
SCR:am